DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 3/8/2022 have been entered. Claims 1, 3, 6, 18, 19 and 20 have been amended. 
Claim Interpretation
For purposes of examination, claim 13 is interpreted as an independent claim including all the limitations of independent claim 1. 
Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 states "wherein rotating the hub to disengage from the pen needle assembly" in lines 2-3. This limitation is being objected to for grammatical purposes. For purposes of examination the claim is being interpreted as follows: "The method of claim 19, wherein rotating the hub disengages the hub from the pen needle assembly."
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the corresponding cutout" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. This appears to be referring to the “at least one unthreaded cutout” recited in line 5. 
Claims 2-18 are rejected due to their dependency on claim 1.
Claim 6 recited the limitation “the hub includes external threads” in line 2. It is unclear if this limitation refers to the “threaded external contour” recited in claim 1 line 4, or if there are additional external threads on the hub. 
Claims 8-9 are rejected due to their dependency on Claim 6.
Claim 19 recites the limitation "the corresponding cutout" in line 7.  There is insufficient antecedent basis for this limitation in the claim. This appears to be referring to the “at least one unthreaded cutout” recited in line 6.
Claims 20-23 are rejected due to their dependency on claim 19.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 11-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al. (US Patent Pub. 20010014792 hereinafter "West", note this reference was cited previously).
Regarding Claim 1, West teaches (Figs 3-4) a multiple carrier injection system comprising: 
an adapter (50) including at least one arm (protrusion where 55 and 54 are pointing to); 
a pen needle assembly (100) including 
a hub (102) retaining a needle (103), the hub (102) comprising a threaded external contour (the outer surface of 102, including 101, 109, and 111 is considered the external contour of the hub 102; 101 is the threaded portion of the external contour) including at least one unthreaded cutout recessed from the external contour (the recessed portions between 109 are interpreted to be the unthreaded cutouts, these are recessed from the threaded portion 101); and 
a bullet (40) having a cover (150) to seal the bullet, the bullet enclosing the hub in a first position (see [0022]), wherein 
the at least one arm (protrusion where 55 and 54 are pointing to) engages the adapter (50) to the corresponding cutout in the external contour of the hub (see [0028]); and 
the at least one arm (protrusion where 55 and 54 are pointing to) causes the hub to rotate within the bullet to move the hub into a second position (see [0028]).  
Regarding Claim 4, West teaches the multiple carrier injection system of claim 1, wherein the at least one arm includes a cavity (56; [0028]).  
Regarding Claim 5, West teaches the multiple carrier injection system of claim 1, wherein the hub includes a hole that retains the needle (how needle 103 is retained in hub 102), and a proximal end of the hole is chamfered (Fig 4, 108 appears to be chamfered). 
Regarding Claim 11, West teaches the multiple carrier injection system of claim 1, further comprising a magazine housing (30) enclosing a plurality of pen needle assemblies [0022].
Regarding Claim 12, West teaches the multiple carrier injection system of claim 1, wherein the adapter (50) is configured to engage a medication delivery pen (1; [0028]).
Regarding Claim 13, West teaches an assembly comprising: 
a medication delivery pen (1): and 
a multiple carrier injection system comprising:
an adapter (50) including at least one arm (protrusion where 55 and 54 are pointing to); 
a pen needle assembly (100) including 
a hub (102) retaining a needle (103), the hub (102) comprising a threaded external contour (the outer surface of 102, including 101, 109, and 111 is considered the external contour of the hub 102; 101 is the threaded portion of the external contour) including at least one unthreaded cutout recessed from the external contour (the recessed portions between 109 are interpreted to be the unthreaded cutouts, these are recessed from the threaded portion 101); and 
a bullet (40) having a cover (150) to seal the bullet, the bullet enclosing the hub in a first position (see [0022]), wherein 
the at least one arm (protrusion where 55 and 54 are pointing to) engages the adapter (50) to the corresponding cutout in the external contour of the hub (see [0028]); and 
the at least one arm (protrusion where 55 and 54 are pointing to) causes the hub to rotate within the bullet to move the hub into a second position (see [0028]).  
wherein the medication delivery pen (1) is configured to engage and disengage the adapter (50) to engage and disengage any of a plurality of the pen needle assemblies (100; see [0022-0024] teaching that there may be a plurality of pen needle assemblies, one of ordinary skill in the art would recognize that the adapter 50 may engage with any of these pen needle assemblies).  
Regarding Claim 14, West teaches the multiple carrier injection system of claim 1, wherein the adapter is not engaged to the hub in the first position (fig 6; adapter 50 not connected to 102).
Regarding Claim 15, West teaches the multiple carrier injection system of claim 1, wherein the bullet is not engaged to the hub in the second position (fig 7; 102, 101 no longer threaded with 44).
Regarding Claim 16, West teaches the multiple carrier injection system of claim 1, wherein a protrusion (109) of the hub (102) is engaged to the cavity of the adapter (50) in the second position [0028-0029].
Regarding Claim 17, West teaches the multiple carrier injection system wherein the needle (103, 105) pierces a septum (2) of a medication delivery pen (1) when the hub is in the second position (Fig 7; [0029]).
Regarding Claim 18, West teaches the multiple carrier injection system of claim 1, wherein the arm rotates to cause the hub to rotationally translate up the bullet into a second position [0028-0029].
Regarding Claim 19, West teaches a method of using a multiple carrier injection system, the method [0028-0029] comprising: 
attaching an adapter (50) to a medication delivery pen (1), the adapter including at least one arm (protrusion where 55 and 54 are pointing to); 
engaging the adapter (50) to a hub (102) of a pen needle assembly (100, 40) that is securing a needle (103), the hub comprising a threaded external contour (the outer surface of 102, including 101, 109, and 111 is considered the external contour of the hub 102; 101 is the threaded portion of the external contour) including at least one unthreaded cutout recessed from the external contour (the recessed portions between 109 are interpreted to be the unthreaded cutouts, these are recessed from the threaded portion 101), the at least one arm engaged the adapter to the corresponding cutout in the external contour of the hub (see [0028]);
disengaging the hub (102) from the pen needle assembly (102 disengages from 40): 
piercing a septum (2) of the medication delivery pen (1) via the needle (103): 
removing the hub (102) from the pen needle assembly (102 is removed from 40): and 
dispensing medicament through the needle [0029].  
Regarding Claim 20, West teaches the method of claim 19, further comprising piercing a cover (150) of the pen needle assembly via the adapter (50; [0023]): and rotatably engaging the adapter to the hub (fig 5, [0028]).  
Regarding Claim 21, West teaches the method of claim 19, further comprising rotating the hub to linearly move the hub from a first axial position to a second axial position (fig 6 to Fig 7; [0028-0029]).
Regarding Claim 22, West teaches the method of claim 19, wherein piercing the septum (2) of the medication delivery pen occurs while rotating the hub to disengage from the pen needle assembly (see [0029]).
Regarding Claim 23, West teaches the method of claim 19, wherein rotating the hub disengages the hub from the pen needle assembly (see [0028-0029]).
Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US Patent 5931817 hereinafter "Nguyen").
Regarding Claim 1, Nguyen teaches Figs (2-5) A multiple carrier injection system comprising: 
an adapter (30) including at least one arm (32); 
a pen needle assembly including a hub (45) retaining a needle (50), the hub comprising a threaded external contour (the external contour is interpreted to be the outer surface of 45, including 44, 40, 43 and 48; the threaded portion of the external contour is 44) including at least one unthreaded cutout recessed from the external contour (the recessed surfaced between the protruding threads 44 is interpreted to be the unthreaded cutout portion of the external contour); and 
a bullet (60) having a cover (70) to seal the bullet, the bullet enclosing the hub in a first position (See Fig 3), wherein 
the at least one arm (32) engages the adapter (30) to the corresponding cutout in the external contour of the hub (Col 4 line 54 – Col 6 line 3); and 
the at least one arm (32) causes the hub (45) to rotate within the bullet (60) to move the hub into a second position (Col 4 line 54 – Col 6 line 3).  
	Regarding Claim 4, Nguyen teaches (Fig 4) the multiple carrier injection system of claim 1, wherein the at least one arm (32) includes a cavity (inside of 30 where 33 is pointing to in Fig 4).  
Regarding Claim 7, Nguyen teaches (Fig 3) the multiple carrier injection system of claim 1, wherein the hub (45) includes a protrusion (47) and a recess (43).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US Patent Pub. 20010014792) in view of Chen (US Patent 5752936, note this reference was cited previously).
Regarding Claims 2-3, West teaches all elements of the claim mentioned above. West teaches an adapter with at least one arm (protrusion where 55 is pointing to) which rotationally engages with the external contour (outer surface of hub 102)) of the hub (102) and pierces the cover (150), and the at least one cutout of the external contour includes a plurality of cutouts (the areas between 109 are interpreted to be the plurality of cutouts). West does not teach the multiple carrier injection system wherein the adapter includes at least three arms, wherein each of the arms rotationally engages an external contour of the hub and pierces the cover; and the at least one cutout of the external contour includes a plurality of cutouts each corresponding to each of the arms, the plurality of cutouts are not externally threaded.
Chen teaches an adapter (25) which comprises slits (255) to create at least three arms (256). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adapter of West to have at least three arms as taught by Chen. West teaches the hub having multiple external contours (109) that may engage with the adapter (see [0026] and [0028]). If West were modified to have multiple arms then each arm would be able to engage with each of the plurality of cutouts (recessed portions between 109).  One of ordinary skill in the art would know this modification would provide more structure for better engagement between the adapter and hub of West. 
Allowable Subject Matter
Claims 6 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 6, West teaches all elements of claim 1. West teaches the multiple carrier injection system of claim 1 wherein the hub includes threads (101). West does not teach the at least one cutout forms an outer leg and an inner leg at an outer surface of the hub; the inner leg is not externally threaded and the outer leg is externally threaded in combination with the elements of claim 1. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify West to satisfy these limitations.
Claims 8-9 depend on claim 6.
As to claim 10, Nguyen teaches all elements of claim 1 and 7 as described above. Nguyen does not teach the multiple carrier injection system wherein the bullet includes an annular ring that engages the recess of the hub when the hub is in the first position in combination with the elements of claims 1 and 7. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Nguyen to satisfy these limitations.
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. 
Regarding the arguments on Pg. 7 line 13 – Pg. 8 line 6, the applicant argues that West does not teach the multiple carrier injection system comprising a hub retaining a needle, wherein the hub comprises a threaded external contour an at least one unthreaded cutout recessed from the external contour. The examiner does not find this to be persuasive because the external contour of West is being interpreted as the entire outer surface of the hub 102, including portions 109, 101 and 111. With this interpretation, the threaded portion of the external contour is 101, and the unthreaded cutout portion is interpreted to be the recessed portions between protrusions 109. Therefore, it is interpreted that West meets the limitations of this claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783